internal_revenue_service number release date index number ----------------------- ---------------------------- ---------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc fip b02 plr-146747-08 date legend taxpayer -------------------------------------------------------------------- ------------------------- employer ------------------------------------------------------------------- -------------------------------------------- company a state year year year year dear ------------------ ----------------------------- ---------- ------- ------- ------- ------- this is in reply to a letter dated date and subsequent correspondence dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for taxpayer to file a written representation under sec_1_7872-15 of the income_tax regulations if this written representation under sec_1_7872-15 is considered plr-146747-08 timely filed and the other requirements under sec_1_7872-15 are satisfied then an otherwise noncontingent payment on a split-dollar loan that is nonrecourse to the borrower is not a contingent payment under sec_1_7872-15 facts employer is a state non-profit corporation established in year employer is a tax-exempt_organization under sec_501 of the internal_revenue_code_of_1986 as amended code in year employer met with a consulting team from company a to consult on matters relating to the retention and recognition of key employer employees the consulting team recommended and implemented employer’s split-dollar_life_insurance plan sdp company a intended for the sdp to be subject_to the regulations under sec_1_7872-15 the split-dollar regulations and designed the plan to utilize nonrecourse premium loans to the employee participants secured_by the policy the loans the loans were to each have a stated_interest rate equal to the applicable_federal_rate afr so as not to be below-market split-dollar loans under the split-dollar regulations in year taxpayer entered into a split-dollar_life_insurance arrangement the arrangement with employer as a participant in the sdp at the time taxpayer entered into the arrangement taxpayer had no prior experience with or knowledge of split- dollar life_insurance arrangements or sdps taxpayer was the borrower on the loan and the employer lent money to taxpayer to pay the premiums on the policy at the time the arrangement was entered into calculations prepared by company a projected that the proceeds of the insurance_policy securing the loan were expected to be sufficient to pay all interest and principal due on the loan company a was instrumental in implementing the sdp and the loans under the plan company a was responsible for drafting the documents advising taxpayer regarding the set-up of the arrangement and directing taxpayer regarding the many documents that required taxpayer’s signature taxpayer represents however that company a did not advise taxpayer regarding the resulting tax consequences if the payments on the loan were treated as contingent payments under the split-dollar regulations after the sdp was implemented employer contracted with company a to serve as the sdp’s third party administrator tpa as tpa company a was responsible for administering the sdp and providing employer and taxpayer with ongoing guidance related to the sdp taxpayer represents that because taxpayer lacked knowledge and experience with split-dollar_life_insurance arrangements taxpayer relied on company a’s information representations and conclusions regarding the arrangement plr-146747-08 taxpayer further represents that company a was aware of taxpayer’s reliance on its expertise regarding the arrangement prior to filing taxpayer’s year tax_return the return corresponding to the taxable_year in which employer made the first split-dollar loan to taxpayer under the arrangement taxpayer was not advised by company a that unless the parties to the arrangement filed a written representation pursuant to sec_1_7872-15 and ii of the regulations payments on the loan would be treated as contingent payments for purposes of the split-dollar regulations unbeknownst to taxpayer company a also failed to advise employer that employer and taxpayer were both required to file a written representation so that the loan payments would not be treated as contingent payments under sec_1_7872-15 since year taxpayer has filed tax returns as if the election had been made and the written representation had been filed pursuant to sec_1_7872-15 and ii in year employer informed taxpayer that employer’s new tpa discovered that a written representation should have been filed with both employer’s and taxpayer’s tax returns for the taxable_year in which the first loan was made employer further informed taxpayer that at the time the written representation was required to be filed employer was unaware of the requirement because prior tpas had failed to advise them to make such a filing employer explained the necessity of filing a written representation to ensure that payments on the loan were not treated as contingent payments and asked taxpayer to file an extension of time for filing the written representation as employer had done for itself taxpayer makes the following representations the granting of relief under sec_301_9100-3 would not result in taxpayer having a lower tax_liability in the aggregate for all years to which the election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not knowingly choose not to file the election taxpayer did not use hindsight in requesting relief finally taxpayer represents that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 in support of this requested ruling taxpayer has submitted the affidavits of taxpayer employer’s controller employer’s vice president of human resources and the owner of employer’s current tpa regarding the events that led to taxpayer’s failure to make the regulatory election pursuant to sec_1_7872-15 and ii law and analysis sec_1_7872-15 of the regulations provides that except as provided in sec_1_7872-15 if a payment on a split-dollar loan is nonrecourse to the borrower the payment is a contingent payment for purposes of sec_1_7872-15 plr-146747-08 sec_1_7872-15 provides that an otherwise noncontingent payment on a split-dollar loan that is nonrecourse to the borrower is not a contingent payment under sec_1_7872-15 if the parties to the split-dollar_life_insurance arrangement represent in writing that a reasonable person would expect that all payments under the loan will be made sec_1_7872-15 describes the time and manner requirements for providing the written representation required by sec_1_7872-15 sec_1 d ii provides in part that the written representation be signed by both the borrower and lender not later than the last day including extensions for filing the federal_income_tax return of the borrower or lender whichever is earlier for the taxable_year in which the lender makes the first split-dollar loan under the split-dollar_life_insurance arrangement sec_301_9100-1 defines election to include an application_for relief in respect of tax a request to adopt change or retain an accounting_method or accounting_period the term does not include an application_for an extension of time for filing a return under sec_6081 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulation or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 sets forth parameters for determining whether under particular facts and circumstances the commissioner will grant an extension of time for regulatory elections that do not meet the requirements for an automatic_extension under sec_301_9100-2 sec_301_9100-3 provides that when a taxpayer does not meet the requirements for an automatic_extension under sec_301_9100-2 the taxpayer must provide evidence satisfactorily establishing that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the government sec_301_9100-3 provides that subject_to sec_301_9100-3 a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer satisfies at least one of the following five criteria i the request for relief was made before the service discovered the failure to make the regulatory election ii the failure to make the election was due to intervening events beyond the taxpayer’s control iii after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied on the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional including a tax professional employed by the taxpayer and that tax professional failed to make or failed to advise the taxpayer to make the election plr-146747-08 sec_301_9100-3 provides that a taxpayer has not reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was either i not competent to render advice on the regulatory election or ii not aware of all relevant facts sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if taxpayer does one of the following i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and the subsequent tax consequences but chose not to make the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and taxpayer’s representations we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to file the written representation as required under sec_1 d i and ii taxpayer is therefore granted a period of time not to exceed days from the date of this letter to prepare and have both parties sign the written representation provided that the written representation is timely signed by both parties as required by this letter and filed with the taxpayer’s tax_return for year the written representation will be deemed effective for all years in which the arrangement has been in effect in accordance with sec_1_7872-15 a copy of the written representation should be attached to taxpayer’s tax_return for any subsequent taxable_year in which employer makes a split-dollar loan to taxpayer to which the representation applies except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code this ruling is limited to the timeliness of the filing requirement of the written representation under sec_1_7872-15 and ii no opinion is expressed with regard to whether taxpayer satisfied the other requirements under sec_1_7872-15 and ii the loan treatment requirements under sec_1_7872-15 or whether payments under the loan are otherwise noncontingent payments for purposes of sec_1_7872-15 no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time plr-146747-08 value of money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions and products
